DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Status and Pending Claims 
01.	This Office Communication responds to Applicant's 6/8/2022 Response. 
Applicant's 6/8/2022 Response follows the 3/9/2022 Office Action. 
Applicant's Election
02.	Responding to the 8/27/2020 "Restriction Requirement," the 10/26/2020 "Response" elected, without traverse, GROUP II (directed to the process) and Species B (directed to FIG. 3) for prosecution on the merits. 
The Response, did not present any argument to traverse the Restriction Requirement, but noted that the "Applicant … reserves the right to [traverse] at a later date." 
The Election was considered and found to be without traverse. See M.P.E.P. § 818.03(a). 
The Response identified claims 1-17 as being directed to the elected invention. 
Accordingly, claims 18-20 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR 1.142(b). 
The 2/4/2021 Office Action made Final the Restriction Requirement.
The 12/24/2021 Office Communication noted that the 10/22/2021 RCE resulted in the need to further Restrict the invention in this application to a specific element for the dusting material. 
The 2/22/2022 Response elected, with traverse, Palladium as the element of the dusting material for prosecution on the merits.
The 2/22/2022 Response traversed the 12/24/2021 Requirement to elect between Pd and Pt, contending that "examination of at least the Markush group recited in dependent claims 21 and 23 of the after-final Reply should not place a serious burden on the examination." 
In support of this contention, the  2/22 Response argued:
(1) "[M.P.E.P.] § 803.02 provides that "[i]f the member of a proper Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the member of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions." Such is the case here. 
(2) "the search would likely require mere replacement of one element with another in a search query devised for dusting upon gas exposure.
Responding to the traversal, with respect to argument (1), the 3/9/2022 Office Action noted that as the 2/22/2022 Response expressly recognized in part of argument (1), supra, M.P.E.P. § 803.02 explains that determination of serious burden is predicated upon consideration of whether "a search and examination of the entire claim" would be such. And, as the Response so properly phrased, "such is the case here." And "such is the case here" because searching for prior art and examining the resulting prior art (as to whether Pt and Pd, individually, separately are appropriate for being used as dusting layer) would be serious burden. Indeed, searching for Pt and Pd as different elements forming the dusting layer would raise: (1) different art, (2) different  112 (a), and different 101 issues, as the 12/24 Office Communication noted (see, e.g., page 4).
As to the "mere replacement of one element with another in a search query," as argument (2) contended, the 3/9 Office Action noted that the 2/22 Response is silent on M.P.E.P. § 803.02's explanation that having to "employ[] different search queries" is a way to show serious burden on examination, because the mutually exclusive, different elements could result in different prior art as applicable to the different species. See page 4 of the 12/24 Office Communication.
Accordingly, the 3/9 Office Action concluded that the arguments in the 12/24/2021 Response lacked bases in fact in the 10/22 Office Communication and the M.P.E.P., in addition to contradicting each other. The 3/9 Office Action therefore found arguments (1) and (2) to be unpersuasive. 
Accordingly, the 3/9 Office Action maintained the additional Restriction Requirement and made it Final. 
The 6/8/2022 Response does NOT further traverse the 12/24/2021 Restriction Requirement. 
03.	The 6/8/2022 Response amends claims 21 and 23, depending from claims 1 and 12, respectively, to delete the feature "the dusting is of at least one of: platinum, palladium, tungsten, molybdenum, rhodium, rhenium, or osmium," and instead recites the feature "wherein an interfacial layer is formed upon treating the surface of the antiferromagnetic coupling region, the interfacial layer including a reaction product of the mixture, the dusting, and one or more constituents of at least one of the first ferromagnetic region or the second ferromagnetic region," now claimed for the first time. 
Applicant is required to elect under 35 U.S.C. § 121, for prosecution on the merits, one of the following GROUPs of inventions, which are related as disclosed and are distinct as claimed:
GROUP XI.	Method/Process claims 4-10 and 14-17, classified in CPC class H01F 41/00+ (claims reciting specifics of the growth chamber, but not reciting anything about the specifics of the interface; the label XI is chosen only to ease the identification). 
GROUP XII.	Method/Process claims 21 and 23, classified in CPC class H01F 10/00+ (claims reciting specifics of the thin interface layer within the magnetic structure, but not reciting anything about the specifics of the growth chamber; the label XII is chosen only to ease the identification). 
Claims of GROUPs XI and XII are related as: sub-combinations, possibly usable together. See M.P.E.P. § 806.05(d). 
In the case of sub-combinations, possibly usable together, the so related inventions are "distinct" if both of the following can be shown: (1) that they are not obvious variants, and (2) that at least one sub-combination is separately usable. See M.P.E.P. § 806.05(d).
In the instant case, inventions of the above GROUPs are "distinct" from each other because the sub-combinations of inventions of GROUP XI (requiring specifics of the growth chamber) and the sub-combinations of inventions of GROUP XII (requiring the specifics of the thin interface layer within the magnetic structure) do not overlap and are non-obvious over each other because they are directed to features classified in different subclasses.
The sub-combinations of the inventions of the above GROUPS are also separately usable. For example, inventions of GROUP XI can be used separately from any of the inventions of GROUP XII, and are directed to the specifics of the growth chamber, which can be used to form magnetic materials and structures that are materially different from those specified in the inventions of GROUP XII.
Moreover, the inventions of GROUP XII can be formed by a chamber not requiring the specifics of the inventions of GROUP XI, and are directed to specifics of the thin interface layer within the magnetic structure, which can be formed by other chambers materially different from those specified in the inventions of GROUP XI. 
Furthermore, the inventions of the different GROUPs are not obvious variants of each other based on the current record. See, for example, M.P.E.P. § 809.02 (a).
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for the inventions of GROUPs XI and XII, together, is "a serious burden" because the inventions of the different GROUPs have acquired separate statuses in the art, as shown by the different classifications of the inventions of the GROUPs. Additionally, searching for the inventions of GROUPs XI and XII, together, is "a serious burden" because it would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]." Furthermore, the inventions of these distinct GROUPs are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
 The second prong of the test, therefore, is also satisfied.
Accordingly, it is proper to restrict inventions of GROUPs XI and XII from each other. 
If the GROUPs XI and XII of related, distinct claims above were originally, together presented, then Applicant would have been required under 35 U.S.C. § 121 to elect a single GROUP from GROUP XI and GROUP XII for prosecution on the merits, to which the claims would have been restricted.
Claims 21 and 23, which do not belong to GROUP XI, however, are newly presented, after claims 4-10 and 14-17 of GROUP XI received an action on the merits. See, for example, the previous Office Action(s), wherein none of the then pending claim(s) were directed to GROUP XII.
Claims of GROUP XI, therefore, are constructively elected by prior presentation for prosecution on the merits. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
Accordingly, amended claims 21 and 23, which are not part of GROUP XI, are withdrawn from consideration as directed to a GROUP that is not elected. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
In view of the previous and present Office Action(s), moreover, the constructive election of GROUP XI, for prosecution on the merits, is Final. 
Statutory Bases of the Prior Art Rejections
04.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
05.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Obviousness
06.	Claims 1, 4, 5, 9, 12, 14, 16, and 22 are rejected under 35 U.S.C. § 103 as unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 2005/0201022 of a U.S. patent application for inventors Horng et al. [hereinafter "Horng"], further in view of PGPub US 2006/0017081 of a U.S. patent application for inventors Sun et al. [hereinafter "Sun"], U.S. Pat. No. 9,196,272 to inventors Nikolaev et al. [hereinafter "Nikolaev"], and PGPub 2016/0163965 of a U.S. patent application by inventors Han et al. [hereinafter "Han"]. 
With respect to claims 1, 12, and 22, Horng describes a method of fabricating a magnetoresistive device, comprising (see, for example, FIG. 1): forming an intermediate region (19); forming a magnetically free region (25) on one side of the intermediate region (19); and forming a magnetically fixed region (18) on an opposite side of the intermediate region (19), wherein forming the magnetically fixed region includes (18): forming a first ferromagnetic region (13); forming an antiferromagnetic coupling region (14) on one side of the first ferromagnetic region (13); treating, or exposing, (as part of forming the coupling region 14) a surface of the antiferromagnetic coupling region 14 by exposing the surface to a gas (see, for example, claim 7 and [0037]; the forming of the oxygen doped Ru coupling region 14 by exposing the Ru coupling region to oxygen); and forming a second ferromagnetic region (15) on the treated surface of the antiferromagnetic coupling region 14.
Horng describes "[t]he sputtering system [to be] preferably equipped with an ultra-high vacuum," (see, for example, [0023]), "wherein all layers … are sputter deposited in [the] ultra-high vacuum system having a base pressure less than about 1.times.10.sup.-8 torr," (see, for example, claims 2 and 18).
Horng appears silent on whether air, instead of oxygen might be used. The art however well recognizes the suitability and equivalence of using air instead of oxygen for the purpose of surface treating the antiferromagnetic coupling region. See, for example, Sun, [15] the antiferromagnetic coupling layer being Ru] and [0025] teaching: "It will be appreciated that the surface modifier may comprise materials other than or in addition to oxygen, such as, for example, air, an argon (Ar)/oxygen (O.sub.2) mixture, or a nitrogen (N.sub.2)/oxygen (O.sub.2) mixture."
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2144.07 and 2144.06), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the description of Horng to have used air instead of oxygen to form and surface treat the antiferromagnetic coupling region 14, since Sun teaches oxygen and air are suitable and equivalent gases for this purpose. 
And when air is used, the treating gas would have about 21% oxygen, which is about 2-28% oxygen in other gases, as claims 1 and 12 recite.  
Horng appears silent on whether to form a dusting layer of Pd on the antiferromagnetic metal layer 14, exposed to the gas, and between the AFM layer and the pinned/fixed layer. The art however well recognizes the suitability and benefit of such a layer. See, for example, Nikolaev and Han.
Specifically, Nikolaev teaches the suitability and benefit of forming a "non-continuous [metallic] dusting layer … between the AFM layer and the pinned layer" (see, e.g., Nikolaev, column 5, lines 26-28), wherein "examples of [such] suitable metallic materials are ruthenium (Ru), iridium (Ir), rhodium (Rh), gold (Au), silver (Ag), and platinum (Pt)" (see, e.g., Nikolaev, column 5, lines 48-54). Han, similarly, teaches that the "metal layer interposed [between the AFM and the pinned layer] may be a ultra-thin non-magnetic metal layer NM usually made of Cu, Cr, V, Nb, Mo, Ru, Pd, Ta, W, Pt, Ag, Au or an alloy thereof, with a thickness of 0.05-5 nm." And in view of the teachings of Nikolaev and Han, a person of ordinary skill in the art, would recognize the suitability and equivalence of between Pd and Pt, Ru, Au, and Ag, as metallic dusting materials having the benefit Nikolaev teaches. 
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2144..06 and 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the description of Horng to have placed a non-continuous dusting metallic layer of on the antiferromagnetic coupling region 14, since Nikolaev teaches placing a non-continuous dusting layer of Pt, Ru, Au, and Ag on the AFM coupling layer (and between the AFM coupling layer and the pinned/fixed layer) would result in better thermal stability (and other benefits, such as narrower gap higher resolution) device, and because Han teaches that Pd and Pt, Ru, Au, and Ag are equivalent metallic material for use as ultra-thin dusting layer between an AFM coupling layer and the pinned/fixed layer in a magnetoresistance device. 
Horng describes "[t]he sputtering system [to be] preferably equipped with an ultra-high vacuum," (see, for example, [0023]), "wherein all layers … are sputter deposited in [the] ultra-high vacuum system having a base pressure less than about 1.times.10.sup.-8 torr," (see, for example, claims 2 and 18). Such high vacuum system would remove environmental gases from the sputter system, as well as water vapor, ambient to the environment the system would be in.
Therefore, absent more in the claims, the sputtering system Horng describes "remov[es] water vapor from the vacuum chamber prior to the step of treating the surface of the antiferromagnetic coupling region prior to the step of treating the surface of the antiferromagnetic coupling region," as claims 1 and 12 recite.
With respect to claims 4, 5, and 14, see Horng, [0036]-[0037], describing treating the coupling layer 14 to pressure that is less than 0.05 (and therefore less than 1) millitorrs. 
With respect to claims 9 and 16, the modification of the surface treating of the coupling layer 14 by oxygen to that of the suitable and equivalent surface treating by air (in view of Sun) results in the surface treating gas including nitrogen, as claims 9 and 16 recite. 
07.	Claims 6-8 and 15 are rejected under 35 U.S.C. § 103 as unpatentable over Horng, in view of Sun, Nikolaev, and Han, as applied to claims 1 and 12, further in view of PGPUB US 2009/0121266 of a U.S. patent application for inventors Pietambaram et al. [hereinafter " Pietambaram "]. 
Horng appears silent on the duration of applying the surface modifying gas.
Sun describes using the oxygen/air surface modification at environment having a dose including about 10^-5 Torr.sec to about 10^-1 Torr.sec (see, for example, [0025] describing the dose of oxygen and air surface treating gases, at room temperature), which includes the dose of 10^-5 Torr.sec to about 10^-4 Torr.sec, which, therefore, would allow the application of the surface modifying gas at a pressure of about 5x10^-6 Torr to about 5x10^-5, for 10 – 1 seconds, to yield the lower endpoint (5x10^-5 Torr.sec) of the range of the dose Sun describes. 
Although Sun appears silent on a specific time duration for applying the surface treatment/modification gas, Sun expressly recognizes the importance of making the "time … sufficiently short." And the prior art expressly well recognizes that suitable such short time durations for surface treating the AFM coupling layer include time durations less than or equal to about 10 seconds. See, for example, [0024] in Pietambaram, in a similar device structure, teaching the suitability of exposing of surface of the Ru AFM coupling layer to surface treating gas "for a short duration (5-20 seconds), … typically 10 seconds" (underlined herein for emphasis) as being suitable surface modification/treatment duration to reduce the texture of the surface of the AFM coupling layer. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the description of Sun (or Sun further in view of Horng, or Moslehi, or Pandhumsopom) to have surface treated the AFM coupling layer to air for a time period less than or equal to about 10 second (as taught suitable by Pietambaram, at [0024]; which is the 10 seconds claims 7 and 8 and 15 recite, and is less than the 60 seconds claim 6 recites) at room temperature (as taught by Sun at [0025]; which is less than the 35 degrees C claim 8 and 15 recite). 
08.	Claims 10 and 17 are rejected under 35 U.S.C. § 103 as unpatentable over Horng, in view of Sun, Nikolaev, and Han, as applied to claims 1 and 12, further in view of U.S. Pat. Nos. 3148079 and 10309722 to inventors Banks et al. [hereinafter "Banks"] and "Troxler," respectively.
		The art well recognizes the suitability, and benefit, of using a vacuum chamber with cold trap when forming magnetic material exposed to oxygen. See, for example, Banks. 
		Specifically, Banks teaches using a vacuum chamber with a cold trap to absorb water vapor before treating with oxygen in forming magnetic material and thus obtain good quality magnetic material. And Troxler teaches (see, for example, column 3, lines 26-53) a cold trap being a suitable apparatus to keep "Water vapor and liquid … from [a] vacuum pump." 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the method Horng describes (as modified in view of Sun and Nikolaev) by implementing a vacuum chamber having a cold trap to absorb water vapor before treating the material being formed with oxygen as taught suitable by Ephraim and Troxler to yield good quality magnetic materials.
09.	Claims 1, 9, 12, 16, and 22 are rejected under 35 U.S.C. § 103 as unpatentable over Sun, further in view of any of Horng, and U.S. Patents 6051113 and 6287437 to inventors "Moslehi" and "Pandhumsopom," respectively, individually, and Nikolaev and Han.
With respect to claims 1 and 12, Sun describes a method of fabricating a magnetoresistive device, comprising (see, for example, FIG. 1): forming an intermediate region (32); forming a magnetically free region (34) on one side of the intermediate region (32); and forming a magnetically fixed region (38) on an opposite side of the intermediate region (32), wherein forming the magnetically fixed region includes (38): forming a first ferromagnetic region (26); forming an antiferromagnetic coupling region (28) on one side of the first ferromagnetic region (26); treating, or exposing, (as part of forming the coupling region 28) a surface of the antiferromagnetic coupling region 28 by exposing the surface to a gas (see, for example, [0025]), describing the gas as suitably being air and therefore having oxygen of 21% with other gases and therefore exposing the surface to a mixture of about 2-80% oxygen in other gases; and forming a second ferromagnetic region (30) on the treated surface of the antiferromagnetic coupling region 28.
Sun describes using a sputtering system (see, for example, [0014]) and describes using the oxygen or air surface modification at gas environment having a dose including 10^-5 torr.sec (see, for example, [0025]), which, therefore, requires the sputtering system to have a vacuum system having pressure much lower than 10^-6 and so capable of being at pressure down to 10^-6 torr (with the application of surface modifying gas). Such high vacuum system would remove environmental gases from the sputter system, as well as water vapor, ambient to the environment the system would be in.
Alternatively, the art well recognizes the suitability and benefit of using water vapor removing techniques in sputtering systems used in magneto-resistance forming chambers. See, for example, Horng ([0023]), teaching the suitability of using ultra-high vacuum sputtering systems to form products as in Sun. And see, for example, "Moslehi," column 11, lines 33-37, teaching the sputtering system including a controller removing contaminants such as water vapor down to very low base pressure. And see, for example, "Pandhumsopom," column 4, lines 50-58, teaching the sputtering system including the chamber being under vacuum, and evacuated to a desirable low pressure by a vacuum pump to remove undesirable impurities such as water vapor, with the ultimate chamber base pressure being less than 3x10^-7 torr, and the operating base pressure being 20 x 10^-3 Torr. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the method Sun describes by implementing the sputtering system using a high vacuum chamber/system because that is suitable method to form the magneto-resistive products Sun forms, as taught by Horng, and because such vacuum chambers help remove, from the sputter system, contaminants such as water vapor, as taught desirable by Moslehi and Pandhumsopom.
Sun appears silent on whether to form a dusting layer of Pd on the antiferromagnetic metal layer 28, exposed to the gas, and between the AFM layer and the pinned/fixed layer 30. The art however well recognizes the suitability and benefit of such a layer. See, for example, Nikolaev and Han.
Specifically, Nikolaev teaches the suitability and benefit of forming a "non-continuous [metallic] dusting layer … between the AFM layer and the pinned layer" (see, e.g., Nikolaev, column 5, lines 26-28), wherein "examples of [such] suitable metallic materials are ruthenium (Ru), iridium (Ir), rhodium (Rh), gold (Au), silver (Ag), and platinum (Pt)" (see, e.g., Nikolaev, column 5, lines 48-54). Han, similarly, teaches that the "metal layer interposed [between the AFM and the pinned layer] may be a ultra-thin non-magnetic metal layer NM usually made of Cu, Cr, V, Nb, Mo, Ru, Pd, Ta, W, Pt, Ag, Au or an alloy thereof, with a thickness of 0.05-5 nm." And in view of the teachings of Nikolaev and Han, a person of ordinary skill in the art, would recognize the suitability and equivalence of between Pd and Pt, Ru, Au, and Ag, as metallic dusting materials having the benefit Nikolaev teaches. 
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2144..06 and 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the description of Sun to have placed a non-continuous dusting metallic layer of on the antiferromagnetic coupling region 14, since Nikolaev teaches placing a non-continuous dusting layer of Pt, Ru, Au, and Ag on the AFM coupling layer (and between the AFM coupling layer and the pinned/fixed layer) would result in better thermal stability (and other benefits, such as narrower gap higher resolution) device, and because Han teaches that Pd and Pt, Ru, Au, and Ag are equivalent metallic material for use as ultra-thin dusting layer between an AFM coupling layer and the pinned/fixed layer in a magnetoresistance device. 
With respect to claims 9 and 16, Sun describes the gas used to treat the surface of the AFM coupling layer to be air, which, therefore, include nitrogen. See, for example, [0025]. 
10.	Claims 4-8, 14, and 15 are rejected under 35 U.S.C. § 103 as unpatentable over Sun, in view of Horng or Moslehi or Pandhumsopom, and Nikolaev and Han, as applied to claims 1 and 12, further in view of Pietambaram. 
Sun describes using the oxygen/air surface modification at environment having a dose including about 10^-5 Torr.sec to about 10^-1 Torr.sec (see, for example, [0025] describing the dose of oxygen and air surface treating gases, at room temperature), which includes the dose of 10^-5 Torr.sec to about 10^-4 Torr.sec, which, therefore, would allow the application of the surface modifying gas at a pressure of about 5x10^-6 Torr to about 5x10^-5, for 10 – 1 seconds, to yield the lower endpoint (5x10^-5 Torr.sec) of the range of the dose Sun describes. 
Although Sun appears silent on a specific time duration for applying the surface treatment/modification gas, Sun expressly recognizes the importance of making the "time … sufficiently short." And the prior art expressly well recognizes that suitable such short time durations for surface treating the AFM coupling layer include time durations less than or equal to about 10 seconds. See, for example, [0024] in Pietambaram, in a similar device structure, teaching the suitability of exposing of surface of the Ru AFM coupling layer to surface treating gas "for a short duration (5-20 seconds), … typically 10 seconds" (underlined herein for emphasis) as being suitable surface modification/treatment duration to reduce the texture of the surface of the AFM coupling layer. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the description of Sun (or Sun further in view of Horng, or Moslehi, or Pandhumsopom) to have surface treated the AFM coupling layer to air for a time period less than or equal to about 10 second (as taught suitable by Pietambaram, at [0024]; which is the 10 seconds claims 7 and 8 and 15 recite, and is less than the 60 seconds claim 6 recites) at room temperature (as taught by Sun at [0025]; which is less than the 35 degrees C claim 8 and 15 recite), and which is less than . 
With respect to the pressure that are less than 1 mTorr and 0.05 mTorr (as claims 4 and 5 & 14 recite), the lower end of the gas dose Sun describes (10^-5 Torr.sec) requires 10 seconds of 10^-6 Torr (which is 10 seconds of 0.001 mTorr pressure), which therefore meets the pressures claims 4 and 5 & 14 recite.  
11.	Claims 10 and 17 are rejected under 35 U.S.C. § 103 as unpatentable over Sun, in view of Horng or Moslehi or Pandhumsopom, and Nikolaev and Han, as applied to claims 1 and 12, further in view of Banks and Troxler. 
		The art well recognizes the suitability, and benefit, of using a vacuum chamber with cold trap when forming magnetic material exposed to oxygen. See, for example, Banks. 
		Specifically, Banks teaches using a vacuum chamber with a cold trap to absorb water vapor before treating with oxygen in forming magnetic material and thus obtain good quality magnetic material. And Troxler teaches (see, for example, column 3, lines 26-53) a cold trap being a suitable apparatus to keep "Water vapor and liquid … from [a] vacuum pump." 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the method Horng describes (as modified in view of Sun and Nikolaev) by implementing a vacuum chamber having a cold trap to absorb water vapor before treating the material being formed with oxygen as taught suitable by Ephraim and Troxler to yield good quality magnetic materials.
Response to Arguments
12.	The arguments in the 6/8/2022 Response have been fully considered. The arguments, however, are moot in view of the new rejections (see, supra, paragraphs 6-11) showing the claims to be unpatentable.
Accordingly, rejecting the claims as being unpatentable is proper and, therefore, maintained. 
CONCLUSION
13.	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814